43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hugh Gregory TURBEVILLE, Plaintiff Appellant,v.Ralph WILSON, Solicitor Horry County;  Vince Ward, MyrtleBeach Police Department;  Woody Perry, HorryCounty Police Department;  D. C. Lambe,Judge in Myrtle Beach,Defendants Appellees.
No. 94-6712.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 13, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Dennis W. Shedd, District Judge.  (CA-91-2656-4)
Hugh Gregory Turbeville, Appellant Pro Se.  Mark Wilson Buyck, Jr., Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, SC;  Michael Warner Battle, Sr., Lovelace & Battle, P.A., Conway, SC, for Appellees.
D.S.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).*  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Although Appellant alleges that he failed to receive notice of the entry of judgment, he still is precluded from relief pursuant to Fed.  R.App. P. 4(a)(6) because he failed to file a motion to reopen the time for appeal within 180 days of entry of the judgment